546 F.3d 1051 (2008)
Charles Franklin MURDOCH, Jr., Petitioner-Appellant,
v.
Roy CASTRO, Warden; Bill Lockyer, Attorney General, Attorney General of the State of California, Respondents-Appellees.
No. 05-55665.
United States Court of Appeals, Ninth Circuit.
October 9, 2008.
Seymour I. Amster, Seymour I. Amster Law Offices, Van Nuys, CA, for Petitioner-Appellant.
Rama R. Maline, AGCA-Office of the California Attorney General, Los Angeles, CA, for Respondents-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.